ANSTEAD, HARRY LEE, Associate Judge,
specially concurring:
I agree with the majority that the husband-appellant has failed to demonstrate reversible error as to any of the trial court rulings attacked on appeal. However, but for the fact that the wife has now remarried and the award of permanent alimony to her thereby terminated, I believe the award of permanent alimony after this marriage of short duration would have constituted error. But since the wife actually received only a small amount of alimony over a brief period of time I think the issue as to permanent alimony has become moot. Clearly the trial court could have ordered an award of rehabilitative alimony for the same brief period. Further, since there is competent substantial evidence in the record that would support a conclusion that at the time of final hearing the husband had sufficient assets to meet the child support obligations imposed upon him, I do not believe we can reverse the trial court’s determination on this issue. This is especially true in light of the husband’s testimony that he had recovered from his drinking problem and had regained control of his personal and professional affairs.